Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/31/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-4 have been considered and are persuasive, accordingly claims 1-4 are allowed.
In regards to claims 5, 7-9, the applicant has failed to clearly and distinctly point out why prior art Yang does not teach the limitations of amended independent claim 5. It appears that the applicant argues that since claim 6 is not rejected by Koh in the alternate rejection, claim 6 is allowable. However, claim 6 is rejected under the primary rejection by Yang. Accordingly, the rejections for claims 5, 7-9 are maintained.
Applicant’s arguments with respect to claims 10-14, 17, 19-21 have been considered and are persuasive, accordingly claims 10-14, 17, 19-21 are allowed.
The alternative rejection based on primary prior art Koh is withdrawn due to the amendment.

DETAILED ACTION
This action is responsive to application No. 16752977 filed on 01/27/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 112

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 9 recites the limitation “first bitline source/drain regions” on lines 1-2.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis. This rejection is maintained as the 112(b) issue has not been fixed.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 5,656,840).
Regarding independent claim 5, Yang teaches an integrated circuit comprising:

    PNG
    media_image1.png
    380
    684
    media_image1.png
    Greyscale

first and second gate stacks (Fig. 3B, first gate stack is with elements FG1, CG1, SG and second gate stack is with elements FG2, CG2, SG) located over a dielectric layer (Fig. 3B, element 41) that is disposed over a semiconductor substrate (Fig. 3B, element 40), each gate stack including a floating gate located on the dielectric layer and a control gate located over the floating gate; 
a first select gate electrode (see annotated figure above) located on a side of the first gate stack and a second select gate electrode (see annotated figure above) located 
a common source/drain (Figs. 3B & 9, element 50C) that extends from under the first gate stack to under the second gate stack.
Regarding claim 8, Yang teaches further comprising a third select gate electrode on a side of the first gate stack opposite the first select gate electrode, and a fourth select gate electrode on a side of the second gate stack opposite the second select gate electrode (see annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 5,656,840) in view of Bo et al. (US 9,343,468).
Regarding claim 7, Yang teaches further comprising a tri-layer dielectric stack between the floating gate and the control gate of the first gate stack (Col. 7, lines 38-45).
Yang does not explicitly disclose wherein a tri-layer dielectric stack between the control gate of the first gate stack and the first select gate electrode.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Yang according to the teachings of Bo et al. with the motivation to provide electrical isolation.


Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813